Citation Nr: 0700015	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDINGS OF FACT

1.  A personality disorder was identified in service and, 
during post service years, the presence of a personality 
disorder is indicated.

2.  The veteran is not shown to have a diagnosis of PTSD due 
to any verified event during his period of military service.

3.  A psychosis was not identified during service or within 
the one-year period following the veteran's discharge from 
active duty, and the preponderance of the competent evidence 
is against finding that the veteran's current psychiatric 
disorder is related to his period of military service or any 
event thereof.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).

3.  The veteran's current psychiatric disorder was not 
incurred in or aggravated by active military service, nor may 
a psychosis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.159, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the ROIC).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard,  the Board 
notes an evidence development letter dated in February 2003 
in which the RO advised the veteran of the evidence needed to 
substantiate a claim for service connection, to include a 
claim for PTSD that involves allegations of personal assault.  
The veteran was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The veteran 
was also advised to identify any evidence that he wished VA 
to obtain.  The Board notes that this letter was issued prior 
to the initial adjudication of his claim in the April 2003 
rating decision.

In January 2005, the RO issued another letter to the veteran 
advising him of the type evidence needed to substantiate a 
claim for service connection.  The veteran was once again 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  He was also asked to 
identify any other evidence or information that he believed 
may be relevant to his claim.

Despite the inadequate notice provided to the veteran on the 
disability rating or effective date elements of his claim, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, any questions as to the appropriate 
effective date to be assigned had service connection been 
awarded are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO has obtained the 
veteran's treatment records, and the Board recently obtained 
a clarifying medical opinion from the Veterans Health 
Administration (VHA).  

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

As noted, in June 2006, the Board requested a clarifying 
medical opinion from VHA.  A VA clinical psychologist 
subsequently reviewed the claims folder, and drafted a 
memorandum in which he responded to each of the Board's 
inquiries.

In July 2006, pursuant to 38 C.F.R. § 20.903(a) (2005), the 
Board forwarded a copy of the VHA medical opinion to the 
veteran and his accredited representative.  The copy was 
accompanied by a letter advising the veteran that he had a 
period of 60 days in which to review the opinion, and to 
provide any additional evidence or argument he may wish to 
submit.  The veteran was further advised that, if he wished 
to submit additional evidence, he should indicate whether or 
not he wished to waive initial consideration of that evidence 
by the agency of original jurisdiction (AOJ).  

In September 2006, the veteran responded by submitting a July 
2004 report of a psychiatric evaluation.  He also submitting 
a signed statement indicating that he wished for his case to 
be remanded to the AOJ for initial consideration of that 
report.

Pursuant to 38 C.F.R. § 20.1304(c) (2005), any additional 
pertinent evidence received by the Board in response to a 
38 C.F.R. § 20.903 notification that has not already been 
considered by the AOJ must be referred to the AOJ for initial 
review unless there has been a waiver of such referral by the 
claim.  The Board notes, however, that the July 2004 report 
submitted by the appellant in response to the § 20.903(a) 
notification is a copy of a medical report that was already 
associated with the claims folder before the VHA medical 
opinion was obtained.  The record reflects that, during his 
April 2006 hearing, the veteran submitted a copy of this 
report, and that it was accompanied by a statement indicating 
that he wished at that time to waive initial consideration of 
the report by the AOJ.  That waiver was signed by the 
veteran, and submitted by his accredited representative.  As 
there was nothing in the record to suggest that the April 
2006 waiver was not knowing and voluntary, this waiver was 
accepted as valid by the Board, and it was relied upon as 
such when the Board subsequently reviewed the evidence and 
determined that a VHA opinion was necessary.  

As the Board found the April 2006 waiver to be valid under 
20.1304(c), and because it was relied upon as such, the Board 
finds that another copy of the July 2004 report cannot now be 
considered new or "additional" evidence submitted in 
response to the § 20.903(a) notification.  Consequently, the 
Board concludes that the provisions of the 38 C.F.R. 
§ 20.1304(c) do not apply to the most recent copy of this 
report, and that a remand for consideration of that evidence 
by the AOJ is no longer a right that must be waived by the 
claimant before the Board can consider the report.  Thus, the 
Board further concludes that the veteran's September 2006 
statement requesting a remand of this case to the AOJ for 
consideration of that report is essentially moot, and that 
the Board may now proceed with adjudication of the appeal. 

II. Factual Background

The veteran's service medical records show that, in November 
1975, he was hospitalized for evaluation of possible paranoid 
schizophrenia.  It was noted that, two weeks before, he told 
his commander that he wanted to kill his coworkers and his 
estranged wife.  Following admission, the veteran also 
reported that he had recently held a butter knife to the neck 
of a coworker and threatened to kill him.  

In a December 1975 Narrative Summary, the veteran was given a 
discharge diagnosis of paranoid personality disorder, 
manifested by hypersensitivity, rigidity, unwarranted 
suspicion, jealousy, excessive self-importance, and an 
inability to develop interpersonal relationships.

The veteran was subsequently recommended for discharge due to 
this disability.  In a report of medical examination 
completed for separation in December 1975, the examiner noted 
a diagnosis of severe character behavior disorder.

In January 2003, the veteran submitted a claim of entitlement 
to service connection for PTSD.  In a statement submitted in 
March 2003, the veteran described difficulties that he 
experienced with a supervisor in service beginning in early 
1974.  He believed that he was the victim of racial prejudice 
on the part of that supervisor.  He also reported that he had 
lost several friends who had been sent to Vietnam while on 
active duty.

In March 2004, the veteran underwent an evaluation by Dr. K., 
a VA psychologist.  The examiner indicated that psychometric 
findings were inconsistent with information gathered during 
the diagnostic and social history reviews in that the level 
of reporting on the battery of psychometric instruments was 
far greater than the interview information provided.  Dr. K. 
opined that this discrepancy may be due to the veteran's 
desire to obtain services and a subjective need to request 
help.  The examiner also noted that he produced an invalid 
profile on MMPI 2 and that the results of the MCMI produced 
results that were suggestive of schizotypal, borderline, and 
paranoid personality traits.  The examiner found that, given 
this inconsistency, a diagnosis based on psychometric 
findings could not be advanced.  Dr. K. further found, 
however, that the veteran did meet the criteria for major 
depressive disorder, and that he endorsed symptoms of mild 
anhedonia, thoughts about death, vegetative symptoms, and 
difficulty thinking.

The psychologist explained that the veteran's overall picture 
was one of satisfactory adjustment prior to entering military 
service, but that there was some suggestion of behavior 
control problems due to unhappiness or family dysfunction in 
his early years.  It was noted that the veteran's early life 
disturbances and conduct might have predicted psychiatric or 
psychosocial adjustment problems as an adult.  The examiner 
indicated that his symptoms appeared to be related to limited 
impairment in functional status and quality of life.  It was 
noted that his condition probably predated service, but may 
have been exacerbated due to his need to answer to authority 
and to maintain order.  However, Dr. K. then found that the 
veteran's difficulties were not related to military service.

In September 2004, the veteran was hospitalized after his 
wife found him in the desert alone outside of their home 
shooting a BB gun and responding to auditory hallucinations.  
The veteran reported that he had a long history of auditory 
hallucinations that were getting worse.  He stated that he 
could hear his sergeant threatening him, and that he also 
heard background voices.  He reported being depressed since 
he left the military in 1975, and that he rarely left the 
house.  He also reported thoughts of suicide, but no plan.

In a social worker's note completed during this 
hospitalization, it was noted that the veteran had a 30 year 
history of mood swings, and that he had been discharged from 
the military with a personality disorder.  It was further 
noted that he had described one of the voices he heard as 
being similar to a sergeant who verbally abused and 
threatened him while he was in the military.  The social 
worker indicated that the veteran had a questionable 
diagnosis of PTSD.

In a discharge summary dated in September 2004, the veteran 
was given an Axis 1 diagnosis of PTSD, rule out major 
depressive disorder with psychotic features versus substance 
abuse mood disorder versus substance-induced psychosis.

Private medical records reflect that the veteran received 
ongoing counseling throughout 2004.  These records reveal 
that he was given diagnoses of PTSD and depression.  In these 
records, it was noted that the veteran had reported serving 
in Vietnam, but had never served in combat.  In a July 2004 
clinical record, an examiner explained that the veteran had 
never served in combat, but that he was experiencing ongoing 
symptoms of PTSD and depression due to emotional and physical 
abuse in the military.

In June 2006, the Board requested a clarifying medical 
opinion from VHA.  The Board asked that a specialist review 
the claims file, and identify each existing psychiatric 
disability found to be present.  As to any disorder that is 
identified, the Board asked that the specialist provide an 
opinion as to whether that disability is the result of a 
disease or injury superimposed upon the veteran's personality 
disorder during service, or whether the disorder is otherwise 
related to the veteran's period of active military service.  
The Board also asked that the specialist confirm or rule out 
a diagnosis of PTSD under DSM IV criteria.  

A VA clinical psychologist, Dr. D., subsequently reviewed the 
claims folder, and provided a detailed report responding to the 
Board's inquiries.  As to the nature of the veteran's psychiatric 
disability, the psychologist concluded that the veteran was 
currently suffering from major depressive disorder, chronic, 
moderate.  The psychologist noted that there was some question as 
to whether there were psychotic features associated with the 
repression given the reports of auditory and perhaps visual 
hallucinations.  Given the positive findings of methamphetamine 
use at the time of his most recent hospitalization, Dr. D. noted 
that a co-occurring diagnosis of amphetamine abuse or mood 
disorder due to amphetamine sue could be considered.  The 
psychologist also found that the veteran was suffering from a 
mixed personality disorder with predominant paranoid, and perhaps 
borderline and schizotypal features.  The psychologist concluded 
that the major depressive disorder did not appear to be 
superimposed on the veteran's personality during service, nor 
does the disorder appear to be related to his period of active 
service.  It was noted that numerous reports indicate that he had 
a successful adaptation to civilian life following his release, 
and the he obtained multiple education degrees and engaged in 
productive employment until the occurrence of a back re-injury 
and subsequent unemployment due to physical health problems.  
Dr. D. indicated that these facts mitigated against a finding 
that his military experiences were responsible for his past and 
current psychiatric problems, or that his military experiences 
exacerbated his underlying character pathology.

The psychologist further concluded that the veteran did not 
appear to be suffering from PTSD.  The psychologist noted the 
veteran's description of his in-service stressors, particularly 
those involving allegations of discrimination and abuse by 
superiors, but found that none of the situations he described met 
the criteria for a traumatic event so as to support a diagnosis 
of PTSD.  Dr. D. also noted other in-service stressors, such as a 
fellow crewman being sucked into an engine, witnessing planes 
crash, and seeing fellow crewman killed or injured in non-combat 
duty.  However, the psychologist found that these reports were 
fragmentary, lacked sufficient detail, and appear to be 
unsubstantiated.  Therefore, they were not considered in the 
psychologist's opinion.

With respect to other medical opinions of record, the 
psychologist noted that he was largely in agreement with the 
findings noted in the report of the March 2004 VA psychologist 
evaluation in which Dr. K. noted that the veteran suffered from 
major depressive disorder and paranoid personality disorder.  
However, the psychologist did take issue with Dr. K.'s finding 
that the veteran's condition predated service and may have been 
exacerbated by his need to answer to authority in service and to 
maintain order.  The psychologist noted that, despite a reported 
less than optimal childhood, there were indications that the 
veteran did exceptionally well in school and in extra-curricular 
activities.  In addition, the veteran appeared to have provided 
commendable performance for his first two-years of military 
service.  Thus, Dr. D. determined that this history might support 
a finding that the demands of military work actually provided the 
conditions for optimal performance, and that it was only when 
non-military stressors occurred (debt, marital infidelity, 
threatened court action due to failure to pay child support) that 
he displayed emotional and behavioral dyscontrol.

With respect to the veteran's medical history, Dr. D. noted that, 
although the veteran has been diagnosed with PTSD, his treatment 
records failed to provide supportive evidence beyond the 
veteran's self-report of mistreatment and threats in service.  It 
was also noted that, while initial evaluations consider PTSD to 
be the primary diagnosis, subsequent evaluations often did not 
consider or include a PTSD diagnosis.  Although the veteran was 
given one recent discharge diagnosis of PTSD with rule out of 
major depressive disorder with psychotic features vs. substance-
induced mood disorder vs./ substance-induced psychosis, the 
psychologist found that the PTSD diagnosis appeared to be 
unrelated to any objective signs and symptoms noted during his 
hospitalization.

The Board subsequently forwarded a copy of the VA 
psychologist's report to the veteran and his accredited 
representative.  As noted above, the veteran responded by 
submitting an additional copy of the July 2004 clinical 
record.



III. Analysis

The veteran essentially contends that he has a current 
psychiatric disorder, which first manifested while he was on 
active duty.  Specifically, he argues that he has PTSD, which 
developed as a result of racial discrimination that he 
suffered during service.  He has also pointed to other in-
service stressors, including witnessing plane crashes, having 
several friends who were killed in Vietnam, and witnessing an 
individual get sucked into an engine.

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, a personality disorder is not a disease for 
compensation purposes.  38 C.F.R. §§ 3.303, 4.127.

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2005).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The pertinent regulation provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See, 38 
C.F.R. § 3.304(f)(1).  See also, 38 U.S.C.A. § 1154(b) (West 
2002).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has a current psychiatric disability that was 
incurred in service.  In essence, the Board finds that the 
greater weight of credible and competent evidence of record 
establishes that the veteran's current psychiatric disorder 
is unrelated to his military service.

With respect to the veteran's contention that he has PTSD, 
the Board notes that he has set forth numerous stressors that 
he believes led to that disability.  However, he has never 
reported combat exposure as one of those stressors.  The 
record also reflects that he has never received any awards or 
decorations indicative of combat, and there is nothing else 
in his service records suggesting that he ever served in 
combat.  Although a few medical records do contain references 
to the veteran having reported Vietnam service, the veteran 
has never directly asserted in any written statements to VA 
or during a personal hearing that he served in Vietnam, and 
his service records do not show evidence of such service.  
Consequently, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy.  Therefore, in order for service 
connection for PTSD to be awarded, his claimed stressors must 
be corroborated.

In this regard, the Board notes that the veteran's stressors 
included the following allegations: that he witnessed plane 
crashes in service; that he saw people injured or killed 
because of a disregard for safety while working on aircraft, 
such as one individual who was sucked into an engine; and 
that some close friends were killed in Vietnam.  However, the 
Board notes that there is no evidence of record verifying 
that these events occurred, and that the veteran has not 
provided detail such as the dates of these events or the 
names of individuals involved so as to allow VA to attempt to 
obtain verification.  Thus, these stressors cannot support a 
grant of service connection for PTSD.  See 38 C.F.R. 
§ 3.304(f).  

As to the veteran's remaining stressors, the Board notes the 
veteran has focused most of his statements and testimony on 
allegations of verbal and physical abuse that he believes he 
suffered as a result of racial discrimination by superiors in 
service.  For example, he has reported being assigned to 
latrine duty frequently due to his race, being punched by a 
sergeant during an argument, and being threatened on several 
occasions.  The Board notes that such allegations are 
particularly difficult to verify given the nature of the 
veteran's discharge from service, which was the result of his 
having been given a diagnosis of paranoid personality 
disorder, manifested by hypersensitivity, rigidity, 
unwarranted suspicion, jealousy, excessive self-importance, 
and an inability to develop interpersonal relationships.  
Thus, it is conceivable that the veteran's interpretation of 
events in service may be colored by the personality disorder 
that had manifested at that time, which included feelings of 
paranoia.  Although there is certainly evidence of the 
veteran having experienced conflicts with others prior to his 
discharge, as shown by the circumstances surrounding his 
discharge, the evidence of record does not establish that 
these conflicts were the result of racial discrimination.

In any event, the Board believes that a firm conclusion as to 
whether or not this discrimination occurred is not necessary, 
as the most probative medical of record suggests that, even 
if it did, the veteran does not currently have PTSD as a 
result.  In this regard, the Board notes the opinion of the 
VA clinical psychologist, Dr. D., who recently reviewed the 
claims folder.  The VA psychologist noted the veteran's 
reports of discrimination, but found that these alleged 
stressors did not meet the criteria for a traumatic event 
under the DSM IV, which requires that the individual 
experience, witness, or confront an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of others; and that the 
person's response involve intense feat, helplessness, or 
horror.  Thus, the VA examiner concluded that a diagnosis of 
PTSD was not warranted.

The Board notes that this conclusion appears consistent with 
the results of a VA psychological evaluation conducted by Dr. 
K. in March 2004.  As documented in the report of that 
evaluation, the veteran underwent a series of psychological 
tests, and the examiner provided a thorough discussion of the 
veteran's medical history, but no diagnosis of PTSD was 
offered.

The Board acknowledges that diagnoses of PTSD are noted in a 
number of treatment records and hospitalization reports in 
the claims file.  However, these diagnoses that are noted in 
treatment records to be entirely based on the veteran's own 
self-report of his history without any review of the claims 
file, including his service medical records.  Furthermore, 
the Board notes that his treatment records are inconsistent 
in that the veteran is sometimes diagnosed with PTSD, at 
other times he is noted to have a "questionable" diagnosis 
of PTSD, and at other times, no diagnosis or history of PTSD 
is indicated at all.  In addition, some of the examiners who 
do note a diagnose PTSD appear to have based that diagnosis 
on obviously incorrect facts.  For example, the Board notes 
May 2004 and July 2004 clinical records in which the veteran 
is noted to have served in Vietnam.  

Given these inconsistencies in his treatment records, the 
Board finds them to be of very limited probative value on the 
question of whether the veteran has PTSD due to service.  The 
Board places much more probative weight on the recent review 
of his claims file by a VA clinical psychologist who 
concluded that the veteran does not have PTSD due to military 
service, including his reports of discrimination in service.  
As noted, this opinion appears to be consistent with the 
results of an earlier psychological evaluation in March 2004, 
which was also negative for any finding of PTSD.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against finding that the veteran has PTSD 
related to service.

The Board will now turn to the question of whether the 
veteran has a current psychiatric disorder other than PTSD.  
In this regard, the Board again finds the most probative 
evidence of record to be the report of the VA clinical 
psychologist, Dr. D., who recently reviewed the claims 
folder, and determined that the veteran was suffering from 
major depressive disorder.  The Board notes that this 
diagnosis is consistent with an identical diagnosis noted in 
the report of the earlier psychological evaluation in March 
2004.  

In light of the various conflicting diagnoses noted in 
treatment records, the Board finds the two opinions by the VA 
psychologists' to be the most probative evidence of record.  
As explained in detail above, both of these opinions were the 
result of examinations specifically intended to clarify the 
nature of his current psychiatric disability, and they were 
both based on thorough psychological testing and a review of 
his medical history as documented in the claims file.  

In addition to a major depressive disorder, the Board notes 
that there are also numerous indications in the file that the 
veteran has a personality disorder.  As discussed in detail 
above, the veteran was hospitalized in November 1975 after 
telling his commander that he wanted to kill his coworkers 
and his estranged wife.  Following admission, the veteran 
also reported that he had recently held a butter knife to the 
neck of a coworker and threatened to kill him.  In a December 
1975 Narrative Summary, the veteran was given a discharge 
diagnosis of paranoid personality disorder, manifested by 
hypersensitivity, rigidity, unwarranted suspicion, jealousy, 
excessive self-importance, and an inability to develop 
interpersonal relationships.  The veteran was subsequently 
discharged due to this disability.  

Post-service treatment records also contain several 
references to a personality disorder, and, following his 
recent review of the claims file, the VA clinical 
psychologist also determined that the veteran was suffering 
from a mixed personality disorder with predominant paranoid, 
and perhaps borderline and schizotypal features. 

The Board notes that developmental defects, such as 
personality disorders that are characterized by developmental 
defects or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, are 
not diseases or injuries within the meaning of applicable 
legislation.  Thus, generally speaking, a personality 
disorder cannot be service connected as a matter of express 
VA regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2004).  

In addition, VA General Counsel has held that service 
connection may not be granted for a congenital or 
developmental defect; however, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service-connected.  See VAOPGCPREC 82-90; see 
also 38 C.F.R. §§ 3.306, 4.127 (2004).

With respect to the issue of whether the veteran's depressive 
disorder is etiologically related to service, or whether it is 
superimposed over his underlying personality disorder, the Board 
finds the most probative evidence to be the opinion of the 
Dr. D., who recently reviewed the claims file.  That psychologist 
reviewed the record, and concluded that the major depressive 
disorder did not appear to be superimposed on the veteran's 
personality during service, nor did the disorder appear to be 
related to his period of active service.  The psychologist noted 
that numerous reports indicate that the veteran had a successful 
adaptation to civilian life following his release, and the he 
obtained multiple education degrees and engaged in productive 
employment until the occurrence of a back re-injury and 
subsequent unemployment due to physical health problems.  The 
psychologist indicated that these facts mitigated against a 
finding that his military experiences were responsible for his 
past and current psychiatric problems, or that his military 
experiences exacerbated his underlying character pathology.  

The psychologist considered the conflicting notations contained 
in the report of Dr. K., the VA psychologist who evaluated the 
veteran in March 2004.  Dr. K. had suggested that the veteran's 
underlying personality disorder may have been exacerbated by his 
need to answer to authority in service and to maintain order in 
service.  However, Dr. K. also explicitly found in his report 
that the veteran's "difficulties" were unrelated to his 
military service.

Dr. D. took issue with Dr. K's finding that the personality 
disorder may have been exacerbated.  Specifically, Dr. D. found 
that despite a reported less than optimal childhood, there were 
indications that the veteran did exceptionally well in school and 
in extra-curricular activities.  In addition, the veteran 
appeared to have provided commendable performance for his first 
two-years of military service.  Thus, Dr. D. determined that this 
history might support a finding that the demands of military work 
actually provided the conditions for optimal performance, and 
that it was only when non-military stressors occurred (debt, 
marital infidelity, threatened court action due to failure to pay 
child support) that he displayed emotional and behavioral 
dyscontrol.  

For these reasons, Dr. D. concluded that the veteran's current 
major depressive was not related to his period of service, and 
was not superimposed on the veteran's personality during service.  
The Board believes this opinion to be the most probative and 
persuasive evidence of record regarding the etiology of the 
veteran's current psychiatric disorder.  In essence, the Board 
finds this opinion to be based on the most thorough and accurate 
discussion of the veteran's medical history as it is documented 
in his VA claims file.

In summary, for the reasons and bases set forth above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt rule does not apply, and the claims must be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


